DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-5, 7, 9-11 and 13-15 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of systems for foreign material accountability used in power plant e.g. radiologically controlled area of power plant and other industrial setting.  The system achieves percentage foreign material accountability while also processing workers through the process efficiently and effectively. The system tracks the entrance and exit of items to a controlled space or area using multiple inventory, tracking and access techniques and features to ensure accuracy and redundancy.  The system has a kiosk that comprises a display screen that is back-lit and touch enabled. The display screen automatically adjusts brightness based on ambient environment. A user input device comprises a pin pad. The sensors are selected from a group consisting of temperature sensor, radio frequency identification (RFID) sensor, infrared (IR) sensor, optical sensor, iris sensor and camera (113). A data bus is coupled to the processor. A computer-usable medium embodying computer code operates on the kiosk and computer code comprises programmed instructions executable by the processor to control accessibility of items into a restricted area based on data received from display screen operated .
Consider claim 1, the best reference found during the process of examination,Carpenter (U.S. 20190187643 A1), discloses implementing Internet of Things (“IoT”) functionality with a Public Safety Answering Point (“PSAP”). In some embodiments, a computing system located at a PSAP might receive a first message indicative of an emergency situation, analyze the first message to determine one or more actions to be taken, and identify one or more devices (e.g., household devices; vehicular components associated with a vehicle; utility devices; devices disposed in, on, or along a roadway; devices disposed throughout a 
Consider claim 1, another best reference found during the process of examination,Mellado (U.S. 20190130348 A1), discloses a container appliance for secure receiving and storing of delivered items at a residence of a final recipient may include a storage compartment, securing mechanism, thermal conditioning system and appliance management module configured to control the securing mechanism to provide authorized delivery events and to control the thermal conditioning system to establish a temperature in a thermal conditioned region.
Claim 13 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 13 is patentable over related arts.  Claims 2-5, 7, 9-11, 14 and 15 depend from claims 1 and 13, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  


Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689